Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 7, 2019

                                     No. 04-19-00526-CR

                                    Johnny Joe ALDANA,
                                         Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 379th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CR10064
                           Honorable Ron Rangel, Judge Presiding

                                        ORDER
       Appellant’s brief was originally due October 3, 2019; however, the court granted an
extension of time to file the brief until November 4. Appellant has filed a motion for a further
extension of time to file the brief.

        We grant the motion and order appellant’s attorney, Thomas Lane, to file the brief by
December 2, 2019 (60 days after the original due date). Counsel is advised that no further
extensions of time will be granted absent a motion, filed by the date the brief is due, that (1)
demonstrates extraordinary circumstances justifying further delay, (2) advises the court of the
efforts counsel has expended in preparing the brief, and (3) provides the court reasonable
assurance that the brief will be completed and filed by the requested extended deadline. The
court does not generally consider a heavy work schedule to be an extraordinary circumstance.




                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of November, 2019.



                                              ___________________________________
                                              MICHAEL A. CRUZ,
                                              Clerk of Court